DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtney et al. (US 9,282,799).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Courtney as teaching:
a hair dryer 200, comprising: 
a main body 202 having a gas discharge provided at a front side to discharge a gas externally (expressly shown in figures 2a, 2c); 
a handle 204 that extends from the main body; and 
a concentrator 100 configured to be detachably coupled to the main body, the concentrator externally discharging the gas received from the gas discharge, wherein the concentrator comprises a head 100b  (expressly shown in figures 2b, 2c) having at least one flow path provided therein through which the gas discharged from the gas discharge flows and a body 110 (expressly shown in figures 2a, 2c) that extends rearward from the head, the body being configured to be coupled to the main body, wherein the gas discharge comprises a receiving portion 140 (expressly shown in figure 3b) provided at a center 152 (expressly shown in figure 3b) of the gas discharge to receive the body therein and a gas discharge hole 280 to discharge the gas, the gas discharge hole being provided between an inner surface 120 (expressly shown in figures 3b, 3c) of the main body and the receiving portion in a manner of enclosing the receiving portion, wherein the concentrator comprises a gas flow hole 260 provided between the head and the body through which the gas discharged from the gas discharge hole flows, and wherein the gas flow hole surrounds the body and faces the gas discharge hole (expressly shown in figures 3a, 3b, 3c, 3d, and expressly disclosed at column 5 lines 25-61).  Courtney also discloses the claim 2 feature wherein an outer wall of the head is coupled an outer wall of the main body such that an outer surface of the head and an outer surface of the main body form a continuous surface together and an inner surface of the head and an inner surface of the main body form a continuous surface together (expressly shown in figures 2c, 3a), the claim 3 feature wherein a front side of the receiving portion is open to receive the body therein, and wherein a rear side of the body is received in the receiving portion to contact a rear side of the receiving portion (expressly shown in figures 1f, 2a), the claim 4 feature wherein the concentrator further comprises a connecting portion that connects the head and the body, and wherein the connecting portion is supported by an outer wall of the receiving portion (expressly shown in figures 1f, 2a), the claim 5 feature wherein the concentrator further comprises a flow path selector a position of which is variable within the concentrator, wherein a first flow path is provided between the head and the flow path selector, wherein a second flow path is provided within the flow path selector, and wherein the gas discharged from the gas discharge is externally discharged along either the first flow path or the second flow path depending on the position of the flow path selector (expressly shown in figures 5b, 9c, 10a), the claim 6 feature wherein the flow path selector is configured to be received within the body in a manner of being movable forward or backward (expressly shown in figure 2c and expressly disclosed at column 4 lines 23-42 wherein the shown flow arrows meet the claimed manner because both show flow path selection), the claim 7 feature wherein a front side of the body is open and configured to receive the flow path selector therein, and wherein when the flow path selector is received in the body, the flow path selector contacts a rear side of the body (expressly shown in figures 2c, 4a), the claim 8 feature wherein the receiving portion has a hollow cylindrical shape, wherein the body has a hollow cylindrical shape and is inserted into the receiving portion, and wherein a portion of the flow path selector received in the body has a cylindrical shape and is movably inserted into the body (expressly shown in figures 4b, 4c, 4d), the claim 9 feature wherein at least one of the receiving portion or the body comprises a receiving discharge portion that enables a space between a rear side of the receiving portion and the body to communicate with an outside of the receiving portion (expressly shown in figures 3d, 4a), the claim 10 feature wherein when the flow path selector is moved forward in the body to contact an inner surface of the head, the first flow path is closed by an outer surface of the flow path selector and the second flow path is open so that the gas discharged from the gas discharge hole flows through the second flow path (expressly shown in figures 5a, 5b, 5c), the claim 11 feature wherein the flow path selector comprises a flow path selection flow hole that communicates with the second flow path depending on the position of the flow path selector, and wherein if the flow path selection flow hole is closed as the flow path selector is moved backward in the body, the second flow path is closed so that the gas discharged from the gas discharge hole flows through the first flow path to be externally discharged (expressly shown in figures 5b, 5d, 5e), the claim 12 feature wherein the first flow path comprises a first flow path discharge hole that discharges the gas discharged from the gas discharge externally, wherein the second flow path comprises a second flow path discharge hole that discharges the gas discharged from the gas discharge externally, and wherein a cross-sectional area of the first flow path discharge hole is different from a cross-sectional area of the second flow path discharge hole (expressly shown in figures 4b, 4c, 4d), and the claim 13 feature wherein the first flow path discharge hole encloses the second flow path discharge hole, and wherein the cross-sectional area of the first flow path discharge hole is larger than the cross-sectional area of the second flow path discharge hole (expressly shown in figures 2a, 6a, 6b, 6c). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soresina et al. (US 9,675,158) in view of Courtney.  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Soresina as teaching:
a hair dryer (see title and abstract), comprising: 
a main body having a gas discharge provided at a front side to discharge a gas externally (expressly shown in figures 1, 3, 4); 
a handle that extends from the main body (expressly shown in figure 1); and 
a concentrator 1 coupled to the main body, the concentrator externally discharging the gas received from the gas discharge, wherein the concentrator comprises a head having a plurality of flow paths 5, 6 (expressly shown in figures 3, 4) provided therein through which the gas discharged from the gas discharge selectively flows and a body 16a, 16b that extends rearward from the head, the body being configured to be coupled to the main body, wherein the gas discharge comprises a gas discharge hole to discharge the gas, the gas discharge hole extending along a periphery of the main body, wherein the concentrator comprises a gas flow hole provided between the head and the body through which the gas discharged from the gas discharge hole flows, and wherein the gas flow hole surrounds the body and faces the gas discharge hole (expressly shown in figures 3, 4 and expressly disclosed in column 3 line 66 through column 4 line 3).  Soresina also discloses the claim 15 feature wherein an outer wall of the head is coupled an outer wall of the main body such that an outer surface of the head and an outer surface of the main body form a continuous surface together and an inner surface of the head and an inner surface of the main body form a continuous surface together (expressly shown in figures 5, 6), the claim 16 feature wherein the concentrator further comprises a flow path selector a position of which is variable within the concentrator, wherein the plurality of flow paths comprises a first flow path provided between the head and the flow path selector and a second flow path provided within the flow path selector, and wherein the gas discharged from the gas discharge is externally discharged along either the first flow path or the second flow path depending on the position of the flow path selector (expressly shown in figures 3, 4 and expressly disclosed at column 4 lines 4-30), the claim 17 feature wherein the flow path selector is configured to be received within the body and is movable forward or backward in a longitudinal direction of the body (expressly shown in figures 5, 6), the claim 18 feature wherein when the flow path selector is moved forward in the body to contact an inner surface of the head, the first flow path is closed by an outer surface of the flow path selector and the second flow path is open so that the gas discharged from the gas discharge hole flows through the second flow path (expressly shown in figures 3, 4, 5, 6), the claim 19 feature wherein the flow path selector comprises a flow path selection flow hole that communicates with the second flow path depending on the position of the flow path selector, and wherein if the flow path selection flow hole is closed as the flow path selector is moved backward in the body, the second flow path is closed so that the gas discharged from the gas discharge hole flows through the first flow path to be externally discharged (expressly shown in figures 5, 6), and the claim 20 feature wherein the first flow path comprises a first flow path discharge hole that discharges the gas discharged from the gas discharge externally, wherein the second flow path comprises a second flow path discharge hole that discharges the gas discharged from the gas discharge externally, and wherein a cross-sectional area of the first flow path discharge hole is different from a cross-sectional area of the second flow path discharge hole (expressly shown in figures 3, 4).  Soresina discloses the claimed invention, except for the recited detachable configuration.  Courtney, another hair dryer, discloses that feature on the face of that reference and as discussed in the anticipatory rejection above.  It would have been obvious to one skilled in the art, to combine the teachings of Soresina with the teachings of Courtney for the purpose of allowing a user to detach a hair dryer attachment for different hair drying configurations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/098,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to recite the copending application claimed outer case, since both applications would perform the invention as claimed, regardless of the copending application claimed outer case and applicants have not specified or claimed the criticality of that feature as being necessary for patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this application, may teach one or more features of the claimed invention, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, cited with this application, are patent publications from the same inventive entity.  References C, D, E, H, I, cited with this application, teach hair dryers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Friday, May 6, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753